                       IN THE UNITED STATES DISTRICT COURT


                            FOR THE DISTRICT OF DELAWARE



VICTOR HACKETT,

                       Petitioner,

       V.                                               Civ. Act. No. 16-741-LPS


DANA METZGER,Warden, and ATTORNEY
GENERAL OF THE STATE OF DELAWARE,

                       Respondents.



                                     MEMORANDUM OPINION




Victor Hackett. Pro se Petitioner.


Martin B. O'Connor, Deputy Attorney General, Delaware Department ofJustice, Wilmington,
Delaware. Attorney for Respondents.




September 30,2019
Wilmington, Delaware
STARK,U.S. District Judge:

        Pending before the Court is an Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2254("Petition") filed by Petitioner Victor Hackett ("Petitioner"}. (D.I. 1) The State filed

an Answer in opposition, to which Petitioner filed a Reply. (D.I. 8; D.I. 13) For the reasons

discussed, the Court will deny the Petition.

I.      BACKGROUND


        On December 4, 2006,Petitioner pled guilty to possession with intent to deliver cocaine.

(D.I. 8 at 2) On February 16, 2007, the Superior Court sentenced him as a habitual offender to

twenty years at Level V,suspended after fifteen mandatory years, followed by probation. Petitioner

did not file a direct appeal.

        On November 13,2007, Petitioner filed a motion for correction of sentence, which the

Superior Court denied on December 12, 2007. (D.I. 8 at 2) The Delaware Supreme Court affirmed

that decision on May 28, 2008. See Hackett v. State, 956 A.2d 642(Table), 2008 WL 2192164 (Del.

May 28, 2008).

        On January 2, 2008, Petitioner filed a pro se motion for post-conviction relief under Delaware

Superior Court Criminal Rule 61 ("Rule 61 motion"). (D.I. 8 at 2) The Superior Court denied the

Rule 61 motion. Petitioner appealed. The Delaware Supreme Court granted the State's motion to

remand, and the Superior Court denied the Rule 61 motion on March 3, 2010. (D.I. 8 at 2-3) It

appears that Petitioner did not appeal that decision.

        On November 26, 2014,Petitioner filed a motion for correction of sentence pursuant to

Superior Court Ctiminal Rule 35(a), claiming that the suspended portion of his sentence violated 11

Del. C. § 4214(a). The Superior Court construed the motion as a Rule 35(b) motion for correction

of sentence, and denied it as untimely filed. On appeal, the Delaware Supreme Court determined

the motion was timely, and remanded the matter for resentencing, consistent with 11 Del. C.
§ 4214(a). (D.I. 8 at 3; see also Hackett v. State, 119 A.3d 42 (Table), 2015 WL 4463789(Del July 21,

2015)) The Superior Court resentenced Petitioner on December 5, 2015 to fifteen years at Level V,

followed by nine months at Level IV, followed by eighteen months at Level III probation. The

Superior Court imposed the Level V portion of the amended sentence pursuant to 11 DeL C.

4214(a), and the Level IV and Level III portions of the amended sentence pursuant to 11 Del. C.

4204(a). (D.L8at4)

        Petitioner appealed the December 5, 2015 sentence, contending that a sentence imposed

under § 4214(a) could not include probation. Altematively, Petitioner argued that, if the sentence

could include probation, the probationary period could not exceed six months. (D.I. 8 at 4) The

Delaware Supreme Court affirmed the sentence on July 18,2016. See Hackett v. State, 144 A.3d 552

(Table), 2016 WL 4091242 pel.July IB, 2016).

II.     DISCUSSION


        A federal court may consider a habeas petition filed by a state prisoner only "on the ground

that he is in custody in violation of the Constitution or laws or treaties of the United States." 28

U.S.C. § 2254(a). Claims based on errors of state law are not cognizable on federal habeas review,

and federal courts cannot re-examine state court determinations of state law issues. See Mu/Ian^ v.

Wilbur, 421 U.S. 684, 691 (1975)("State courts are the ultimate expositors of state law."); Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991)("[I]t is not the province of a federal habeas court to reexamine

state-court determinations on state-law questions.").

        In his sole ground for relief, Petitioner asserts that the Delaware statutes under which he was

sentenced in December 2015 — § 4214(a) and § 4204(1) — are "internally contradictory." He also

asks the Court to rule upon the following question that the state courts declined to address: if
Peritioaer completes the Level V portion of bis sentence, what happens if he violates the probation

imposed pursuant to § 4204(1). (D.L 1)

          As an initial matter, the Court wiU not address Petitioner's question about the effect of a

possible probation violation, as this seeks an impermissible advisory and hypothetical opinion. See,

e.g., Princeton University v. Schmid, 455 U.S. 100,102(1982)(explaining that federal courts "do not sit to

decide hypothetical issues or to give advisory opinions about issues as to which there are not adverse

parties before them"). Petitioner's argument that § 4214(a) and § 4204(1) are "internally

contradictory" is similarly unavailing, because it fails to assert an issue cognizable on federal habeas

review. Petitioner presented the argument to the Delaware Supreme Court as an issue of state law,

and the Delaware Supreme Court rejected the argument based upon settied Delaware law and that

Court's interpretation of state law. In turn, Petitioner's instant presentation of the argument is based

entirely on Delaware law and fails to implicate federal law. Given these circumstances, the Court

will deny Petitioner's sole ground for relief because it fails to assert a proper basis for federal habeas

relief.


III.      CERTIFICATE OF APPEAJLABILITY


          A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate of appealability is

appropriate when a petitioner makes a "substantial showing of the denial of a constitutional right"

by demonstrating "that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,

484(2000).
        The Court has concluded that the Petition does not warrant relief, and reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court declines to issue a certificate

of appealability.

IV.     CONCLUSION


        For the reasons discussed. Petitioner's Application for a Writ of Habeas Corpus Pursuant to

28 U.S.C. § 2254 is denied in its entirety without a hearing. An appropriate Order will be entered.
